DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-3, 5-8, 11-13, 15, 17, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, Claim 1, line 26, recites “…the distribution device requesting the key…”; (note, line 3, recites “receiving at a distribution device…message comprising a key without a value…”; line 13, recites “receiving at the distribution device…the key with a value…”); It is unclear as to which of the keys (“…a key without a value..” or “…key with a value..”), the being requested in line 26 is being referred to.
Claim 20 recites similar claim limitations and hence rejected on the same ground(s). 




Response to Arguments
4.	Applicant’s arguments with respect to claims 1-3, 5-8, 11-13, 15, 17, 18 and 20 have been considered but are moot in view of a new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below. 
With respect to the last office action, Applicant amends claims, discusses the claim limitations, the prior arts of record (PARs), the office action and further argues that the PARs do not meet the amended claims limitations (see Applicant’s Remarks).
              In response, Examiner notes Applicant’s arguments/amendments, however, as per the 112 rejection above, the PARs still meet the amended claims limitations: the primary PAR or (PPAR or WAGENAAR) discloses sequential pre-fetching a cached network environment or a distributed network environment, where Edge Server(s) (figs.1-2A, Edge Server “ES” 120, [0006-0011] and [0029-0032]), a distribution device of a delivery platform (CDN), receives, a first request message from a client device (Viewer 130), the first request message comprising a key without a value, wherein the delivery platform distributes content to client from a plurality of distribution devices ([0029-0032]) with at least an origin site (Origin or CDN Servers) of the delivery platform; request messages from client devices are communicated to the plurality of distribution devices and the origin site ([0032-0035] and [0038]), where the edge ES(s) or nodes, stores and distributes content, receives request from viewer(s), prior to the request receives viewing history, stores contents and caches contents closer to end users where the viewer contacts the edge node for a piece of content and the edge request an upstream server for the missing piece of content and received viewing history message is used internally for pre-fetching next chunks or anticipated chunk; and retrieves first data stored with the key in storage of the distribution device or at the origin site in response to the first request message; provides the first data from the distribution device to the client device further in response to the first request message (see [0032-0035] and [0038], Edge Server, prior to the distribution device receiving a request message to retrieve or return the data or other related data); receives, at the distribution device of a delivery platform, a publish message from the client device, wherein the publish message differs from first the request message by including the key with control information, the control information comprising data that is different than the first data, and where the publish message from the client device instructs the distribution device to write the second data of the publish message into the storage of prior to the distribution device (see figs.2-5, [0002-0006], [0028-0035] and [0038-0040]), the edge ES(s) or nodes, stores and distributes content, receives request from viewer(s), prior to the request receives viewing history, stores contents and caches contents closer to end users where the viewer contacts the edge node for a piece of content and the edge request an upstream server for the missing piece of content; the ES-120 further receives HTTP messages (HTTP GET, HTTP RESPONSE, etc., messages) including HTTP headers associated with the messages, ES-120 includes a proxy cache (similar to browser cache), the OS-110 is the source of the content which advertises/notice promoting services, products, events, information, etc. “along with metadata; upon pulling the OS-110 for media content, the ES-120 receives a message via the OS-110; the HTTP message “HTTP headers” includes links “metadata, data parameters, keys, etc.,” and the current chunk(s) “or fragments”; the “links” includes the next chunk(s) and relative parameter(s) identifying location and format of the next chunk; the ES-120 caches the chunks based on the HTTP headers and data parameters or associated link(s) and key(s) to retrieve the current/next chunk(s) from the local cache or other ES-120s/other source(s); when the request comes into the ES-120, it checks the local cache to see if the chunk is present in the local cache using the cache key and associated data, the cache key is the entire URL which includes query check keys, pre-fetches for the next chunk(s) and further responsive to a secondary request for the chunks of the media content; the PPAR further discloses issuing within the distribution device, an internal response message to the publish message, where issuing the internal response message comprises embedding the second data from the publish message of the client device into the internal  viewing history message is used internally for pre-fetching next chunks or anticipated chunk; stores contents and caches contents closer to end users where the viewer contacts the edge node for a piece of content and the edge request an upstream server for the missing piece of content; the ES-120 further receives HTTP messages (HTTP GET, HTTP RESPONSE, etc., messages) including HTTP headers associated with the messages, ES-120 includes a proxy cache (similar to browser cache), the OS-110 is the source of the content which advertises/notice promoting services, products, events, information, etc. “along with metadata; upon pulling the OS-110 for media content, the ES-120 receives a message via the OS-110; the HTTP message “HTTP headers” includes links “metadata, data parameters, keys, etc.,”, which further meets the claim limitation “entering, by operation of the distribution device, the second data from the internal response message in place of the first data for the key in the storage of the distribution device in response to issuing the internal response message locally on the distribution device without an external network hop traversal; providing the second data from the distribution device to the origin site; receiving a second request message comprising the key without a value at the distribution device; and providing the second data from the distribution device in response to the second request message (see [0006-0011], [0024-0025], [0027-0032] and [0038-0040]), the ES-120 stores viewing history that enable pre-fetching of chunk(s), next chunk(s) and in response to receiving the request, the ES-120, checks the cache to see if chunk(s) of the content is present, it yes it serves the request directly or uses the link(s) associated with the HTTP headers to retrieve the chunks from cache or next chunk(s) from other ES-120s/other source(s), servers or CDNs; the ES-120 further uses the links associated with the HTTP header and the cache key to retrieve the current/next chunks from cache or next chunk(s) from other source(s), other ES-120s or CDNs, ES-120 further manages pre-fetching using HTTP headers and associated links within the header, reads the origin created HTTP header and manipulates its local cache; furthermore the origin includes links “data parameter(s), metadata, keys and value pairs for identification of the next chunk(s) without explicit request from the ES-120(s), the ES-120(s) further caches for retrieval in accordance with content management delivery requirements or demands; furthermore discloses that the edge servers or nodes while processing the request for the requested fragment, pre-fetches other fragments in a “behind the scenes” (which meets the limitations “generating an internal response within the distribution device to complete the retrieval operation”; WAGENAAR further publishes messages to the edge cache or client using HTTP messages, where the message(s) includes links “data parameters, metadata, keys, value pairs, etc., which further includes data to cache, wherein the request message is an HTTP GET message, and wherein the response message is an HTTP RESPONSE message that is responsive to the HTTP GET message, extracting key(s), data parameter(s) and value pairs, etc., from the publish message and wherein generating comprises embedding the value pairs in the response message, wherein initiating the retrieval operation comprises generating the request message as an HTTP GET message with the key from the publish message, and issuing the HTTP GET message to the device before said issuing of the response message and wherein generating the response message comprises generating locally on the device, an HTTP RESPONSE message with the data and the key provided with the HTTP GET message (note also figs.2A-4, 5B, [0011], [0027-0034] and [0038]); the ES-120 identifies links and chunk(s)/data “data parameters, metadata, value pairs, key(s), etc.,” to cache with the links; BUT appears silent as to a key and data to cache (a Hash data) in association with the key in the storage of the distributed device and furthermore does not clearly distinguish between the messages types or MCELWEE discloses method for mitigating web-based “one-click” attacks and further discloses posts to s server hosting an information site where a hash data can be generated at a server computer hosting the information site using a message digest algorithm and appended, along with an additional data item present in the message used to generate a hash data, to a data form in response to a request for the data form; and further discloses upon receiving HTTP post message, uses the web services application on the server to produces a HASH value or data identifier value, site-specific secret key and time value and supplies these data streams as a message to a message digest algorithm with associated data for posting and rendering or processing accordingly and further distinguishes between various types of messages or formats (see figs.1-5, col.3, lines 8-33, col.5, line 55-col.6, line 50, col.7, line 16-col.8, line 30); WAGENAAR as modified by MCELWEE, stores data that enables advance or pre-fetching of anticipated segments as discussed above, BUT appears silent as to where published message(s) from the client to the distribution device further includes additional information to write data to the distribution device, prior to the distribution device receiving a request message to retrieve other related data; However in the same field of endeavor, SCHUPAK discloses systems, apparatus and methods for scalable low-latency viewing of broadcast digital content streams of live events and synchronization of event information with viewed streams via Internet (MPEG-DASH) and further discloses where client communicate message(s) to worker server(s), prior to the server receiving a request to retrieve related data (figs.1-27, [0026],  [0088], [0147-0148] and [0163-0166]), the viewer client first request a copy of the corresponding playlist file (short chunk-list) from the server, server stores data associated with the request and based on the available bandwidth between the viewer client device and the server at any time, selects the most appropriate resolution copy from the playlist having the bitrate that may be accommodated by the available bandwidth, once the desire copy is selected the device then requests from the server the current chunk-list to retrieve respective files (new transcoded files), as discussed below. Hence the amended claims do not overcome the PARs. The amendments to the claims necessitated the new ground(s) of rejection discussed below. This office action is made FINAL.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 5-8, 11-13, 15, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAGENAAR et al (2016/0182582) in view of MCELWEE et al (7,500,099) and further in view of SCHUPAK et al (2019/0182554).
	As to claims 1-3 and 5-7, WAGENAAR discloses sequential pre-fetching a cached network environment or a distributed network environment further disclose a method comprising:
              Receiving (figs.1-2A, Edge Server “ES” 120, [0006-0011] and [0029-0032]) at a distribution device of a delivery platform (CDN), a first request message from a client device (Viewer 130), the first request message comprising a key without a value, wherein the delivery platform comprises a plurality of distribution devices ([0029-0032]) that distribute content from at least an origin site (Origin or CDN Servers) of the delivery platform in response to request messages from client devices, wherein the client note discloses that the edge ES(s) or nodes, stores and distributes content, receives request from viewer(s), prior to the request receives viewing history, stores contents and caches contents closer to end users where the viewer contacts the edge node for a piece of content and the edge request an upstream server for the missing piece of content and received viewing history message is used internally for pre-fetching next chunks or anticipated chunk;
              Retrieving first data stored with the key in storage of the distribution device or at the origin site in response to the first request message; providing the first data from the distribution device to the client device further in response to the first request message ([0032-0035] and [0038], Edge Server, prior to the distribution device receiving a request message to retrieve or return the data or other related data); receiving, at the distribution device of a delivery platform, a publish message from the client device, wherein the publish message differs from first the request message by including the key with a value, the value comprising second data that is different than the first data, and wherein the publish message from the client device instructs the distribution device to write the second data of the publish message into the storage of prior to the distribution device (figs.2-5, [0002-0006], [0028-0035] and [0038-0040]]), note discloses that the edge ES(s) or nodes, stores and distributes content, receives request from viewer(s), prior to the request receives viewing history, stores contents and caches contents closer to end users where the viewer contacts the edge node for a piece of content and the edge request an upstream server for the missing piece of content; the ES-120 further receives HTTP messages (HTTP GET, HTTP RESPONSE, etc., messages) including HTTP headers associated with the messages, ES-120 includes a proxy cache (similar to browser cache), the OS-110 is the source of the content which advertises/notice promoting services, products, events, information, etc. “along with metadata; upon pulling the OS-110 for media content, the ES-120 receives a message via the OS-110; the HTTP message “HTTP headers” includes links “metadata, data parameters, keys, etc.,” and the current chunk(s) “or fragments”; the “links” includes the next chunk(s) and relative parameter(s) identifying location and format of the next chunk; the ES-120 caches the chunks based on the HTTP headers and data parameters or associated link(s) and key(s) to retrieve the current/next chunk(s) from the local cache or other ES-120s/other source(s); when the request comes into the ES-120, it checks the local cache to see if the chunk is present in the local cache using the cache key and associated data, the cache key is the entire URL which includes query check keys, pre-fetches for the next chunk(s) and further responsive to a secondary request for the chunks of the media content;
	Issuing within the distribution device, an internal response message to the publish message, wherein issuing the internal response message comprises embedding the second data from the publish message of the client device into the internal response message and providing the internal response message internally within the distribution device as a response to the publish message without the distribution device requesting the key or the second data from the origin site, another distribution device of the plurality of distribution devices, or an external site, wherein the internal response message is generated and remains entirely within the distribution device and is not passed to the client device, the origin site, another distribution device, or the external site ([0002-0006], [0028-0035] and [0038-0040]), note received viewing history message is used internally for pre-fetching next chunks or anticipated chunk; stores contents and caches contents closer to end users where the viewer contacts the edge node for a piece of content and the edge request an upstream server for the missing piece of content; the ES-120 further receives HTTP messages (HTTP GET, HTTP RESPONSE, etc., messages) including HTTP headers associated with the messages, ES-120 includes a proxy cache (similar to browser cache), the OS-110 is the source of the content which advertises/notice promoting services, products, events, information, etc. “along with metadata; upon pulling the OS-110 for media content, the ES-120 receives a message via the OS-110; the HTTP message “HTTP headers” includes links “metadata, data parameters, keys, etc.,”
Entering, by operation of the distribution device, the second data from the internal response message in place of the first data for the key in the storage of the distribution device in response to issuing the internal response message locally on the distribution device without an external network hop traversal; providing the second data from the distribution device to the origin site; receiving a second request message comprising the key without a value at the distribution device; and providing the second data from the distribution device in response to the second request message ([0006-0011], [0024-0025], [0027-0032] and [0038-0040]), note the ES-120 stores viewing history that enable pre-fetching of chunk(s), next chunk(s) and in response to receiving the request, the ES-120, checks the cache to see if chunk(s) of the content is present, it yes it serves the request directly or uses the link(s) associated with the HTTP headers to retrieve the chunks from cache or next chunk(s) from other ES-120s/other source(s), servers or CDNs; the ES-120 further uses the links associated with the HTTP header and the cache key to retrieve the current/next chunks from cache or next chunk(s) from other source(s), other ES-120s or CDNs, ES-120 further manages pre-fetching using HTTP headers and associated links within the header, reads the origin created HTTP header and manipulates its local cache; furthermore the origin includes links “data parameter(s), metadata, keys and value pairs for identification of the next chunk(s) without explicit request from the ES-120(s), the ES-120(s) further caches for retrieval in accordance with content management delivery requirements or demands; furthermore discloses that the edge servers or nodes while processing the request for the requested fragment, pre-fetches other fragments in a “behind the scenes” (which meets the limitations “generating an internal response within the distribution device to complete the retrieval operation”.
	WAGENAAR further publishes messages to the edge cache or client using HTTP messages, where the message(s) includes links “data parameters, metadata, keys, value pairs, etc., which further includes data to cache, wherein the request message is an HTTP GET message, and wherein the response message is an HTTP RESPONSE message that is responsive to the HTTP GET message, extracting key(s), note remarks discussed above); furthermore ES-120 identifies links and chunk(s)/data “data parameters, metadata, value pairs, key(s), etc.,” to cache with the links; BUT appears silent as to a key and data to cache (a Hash data) in association with the key in the storage of the distributed device and furthermore does not clearly distinguish between the messages types or format being communicated between the Edge-120/Viewer 130/Origin-110, e.g., where the publish message includes an HTTP Post message, etc.
	However, in the same field of endeavor, MCELWEE discloses method for mitigating web-based “one-click” attacks and further discloses posts to s server hosting an information site where a hash data can be generated at a server computer hosting the information site using a message digest algorithm and appended, along with an additional data item present in the message used to generate a hash data, to a data form in response to a request for the data form; and further discloses upon receiving HTTP post message, uses the web services application on the server to produces a HASH value or data identifier value, site-specific secret key and time value and supplies these data streams as a message to a message digest algorithm with associated data for posting and rendering or processing accordingly and further distinguishes between various types of messages or formats (figs.1-5, col.3, lines 8-33, col.5, line 55-col.6, line 50, col.7, line 16-col.8, line 30).
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of MCELWEE into the system of WAGENAAR 
	WAGENAAR as modified by MCELWEE, stores data that enables advance or pre-fetching of anticipated segments as discussed above, BUT appears silent as to where published message(s) from the client to the distribution device further includes additional information to write data to the distribution device, prior to the distribution device receiving a request message to retrieve other related data 
	However in the same field of endeavor, SCHUPAK discloses systems, apparatus and methods for scalable low-latency viewing of broadcast digital content streams of live events and synchronization of event information with viewed streams via Internet (MPEG-DASH) and further discloses where client communicate message(s) to worker server(s), prior to the server receiving a request to retrieve related data (figs.1-27, [0026],  [0088], [0147-0148] and [0163-0166]), note the viewer client first request a copy of the corresponding playlist file (short chunk-list) from the server, server stores data associated with the request and based on the available bandwidth between the viewer client device and the server at any time, selects the most appropriate resolution copy from the playlist having the bitrate that may be accommodated by the available bandwidth, once the desire copy is selected the device then requests from the server the current chunk-list to retrieve respective files (new transcoded files)
	Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of SCHUPAK into the system of WAGENAAR as modified by MCELWEE to efficiently transcode segments of streams to meet specific types of respective client(s) device(s) capabilities and/or bandwidth conditions with a time interval.  
             As to claim 8, WAGENAAR further discloses wherein issuing the response message comprises sending the internal response message within the distribution device via a localhost (other local servers) of the distribution device without an external network hop traversal ([0010-0011], [0024-0025], [0027-0034] and [0038]), the ES-120 determines a location and format for the next chunk of media using the links, to cache and for retrieval in accordance with content management or content delivery requirements or demand without external communication to the origin, implementing transparent caching/retrieval with edges (local source(s)) to optimizes network efficiency as to cache hits/cache misses; furthermore the origin includes a parameter for identification of the next chuck for a particular edge node without explicit request from that edge node.
	Claim 11 is met as previously discussed in claims 1-3 and 5-7.
              As to claims 12, 13, 15, 17 and 18, the claimed “A method…” is composed of the same structural elements that were discussed with respect to claims 1-3 and 5-7
	As to claim 20, the claimed “A distribution device…” is composed of the same structural elements that were discussed with respect to claims 1-3 and 5-7

	Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        



ANNAN Q. SHANG